     Case 3:20-cv-00975-W-AHG Document 12 Filed 02/18/21 PageID.889 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   THERESA BROOKE,                                       Case No.: 3:20-cv-00975-W-AHG
12                                        Plaintiff,
                                                           ORDER DENYING DEFENDANTS’
13   v.                                                    MOTION TO DISMISS
                                                           PLAINTIFF’S VERIFIED
14   8757 RIO SAN DIEGO MISSION
                                                           AMENDED COMPLAINT [DOC. 9]
     VALLEY OWNER LLC,
15
                                     Defendant.
16
17
18
19
20         Plaintiff Theresa Brooke brings this action against Defendant 8757 Rio San Diego
21   Mission Valley Owner LLC. Defendants now move to dismiss Plaintiff’s First Amended
22   Complaint (“FAC”) under Federal Rule of Civil Procedure 12(b)(1), arguing that Brooke
23   lacks standing. Plaintiff opposes.
24         The Court decides the matter on the papers submitted and without oral argument.
25   See Civ. L.R. 7.1(d.1). For the following reasons, the Court DENIES Defendants’
26   motion [Doc. 9].
27   //
28   //
                                                       1
     Case 3:20-cv-00975-W-AHG Document 12 Filed 02/18/21 PageID.890 Page 2 of 9



 1   I.    BACKGROUND
 2         Plaintiff Theresa Brooke is legally disabled and confined to a wheel chair.
 3   (Amend. Compl. [Doc. 4] ¶ 1.) Brooke and her husband reside in Pinal County, Arizona
 4   and have an office in San Jose, California for purposes of ADA-related testing and
 5   business. (Id.) They are also “avid travelers to California for purposes of leisure travel,
 6   court-related hearings, conferences and inspections, and to ‘test’ whether various hotels
 7   across the Country comply with disability access laws.” (Id.) Defendant 8757 Rio San
 8   Diego Mission Valley Owner, LLC, owns and operates a hotel is San Diego, California
 9   doing business as the San Diego Marriott Mission Valley. (Id. ¶ 2.)
10         “On or about May 24 through 25, Brooke and her husband visited San Diego for a
11   quick weekend trip and to engage in ADA testing at various hotels in San Diego area.”
12   (Amend. Compl. ¶ 8.) Defendant’s property was one of the hotels Brooke and her
13   husband visited. (Id. ¶ 9.) Brooke alleges that when she stopped at the passenger loading
14   zone directly in front of the lobby, she could not access the lobby “because the passenger
15   loading zone did not have an access aisle that complies with Section 503 of the” 2010
16   Standards of Accessible Design. (Id. ¶¶ 9, 10.) Specifically, she alleges that while at the
17   lobby loading zone, there were “encumbrances (vehicles) and other persons stationed
18   where the access aisle should have been thereby blocking the area where the access aisle
19   would generally provide [Brooke] with a clear path to the lobby from the lobby loading
20   zone.” (Id. ¶ 10.) Brooke further alleges an “access aisle is necessary to mark where
21   other cars should not park thereby creating a clear path to the lobby from the passenger
22   loading zone for a person in a wheelchair.” (Id. ¶ 11.)
23         Brooke alleges she was deterred by the inability to access the lobby from the
24   passenger loading zone and did not book a room. (Amend. Compl. ¶ 13.) She further
25   alleges she is deterred from visiting Defendant’s hotel “in the future until and unless
26   Defendant remedies the barrier referenced above.” (Id. ¶¶ 14.) However, she has made a
27   reservation to stay at the hotel in late August, but will cancel the reservation if Defendant
28   does not remedy the barrier. (Id. ¶¶ 15, 16.)
                                                     2
     Case 3:20-cv-00975-W-AHG Document 12 Filed 02/18/21 PageID.891 Page 3 of 9



 1         On May 26, 2020, Brooke filed this lawsuit against Defendant, alleging causes of
 2   action for violations of the Americans with Disabilities Act (“ADA”), and the California
 3   Unruh Civil Rights Act. (See Compl. [Doc. 1].) Defendant, thereafter filed a motion to
 4   dismiss, and on June 18, 2020, Brooke filed the Verified Amended Complaint.
 5   Defendant now moves to dismiss for lack of standing under Federal Rule of Civil
 6   Procedure 12(b)(1).
 7
 8   II.   LEGAL STANDARD
 9         “[A]s with other civil rights statutes, to invoke the jurisdiction of the federal courts,
10   a disabled individual claiming discrimination [under the ADA] must satisfy the case or
11   controversy requirement of Article III by demonstrating his standing to sue at each stage
12   of the litigation.” Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir.
13   2011) (citations omitted). To do so, “a plaintiff needs to provide only ‘a short and plain
14   statement of the grounds for the court’s jurisdiction.’ The plaintiff must allege facts, not
15   mere legal conclusions, in compliance with the pleading standards established by Bell
16   Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007), and
17   Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). Assuming
18   compliance with those standards, the plaintiff's factual allegations will ordinarily be
19   accepted as true unless challenged by the defendant.” Leite v. Crane Co., 749 F.3d 1117,
20   1121 (9th Cir. 2014) (citations omitted).
21         A defendant may move to dismiss for lack of standing under Federal Rule of Civil
22   Procedure 12(b)(1). White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). “A Rule
23   12(b)(1) jurisdictional attack may be facial or factual.” Safe Air for Everyone v. Meyer,
24   373 F.3d 1035, 1039 (9th Cir. 2004). “In a facial attack, the challenger asserts that the
25   allegations contained in a complaint are insufficient on their face to invoke federal
26   jurisdiction.” Id. at 1039. “The district court resolves a facial attack as it would a motion
27   to dismiss under Rule 12(b)(6): Accepting the plaintiff's allegations as true and drawing
28   all reasonable inferences in the plaintiff's favor, the court determines whether the
                                                   3
     Case 3:20-cv-00975-W-AHG Document 12 Filed 02/18/21 PageID.892 Page 4 of 9



 1   allegations are sufficient as a legal matter to invoke the court's jurisdiction.” Leite, 749
 2   F.3d at 1121 (citation omitted). On a 12(b)(1) motion, “the plaintiff has the burden of
 3   proving jurisdiction in order to survive the motion.” Kingman Reef Atoll Investments,
 4   L.L.C. v. United States, 541 F.3d 1189, 1197 (9th Cir. 2008) (citation omitted).
 5          Standing requires: “(1) an ‘injury in fact’ suffered by the plaintiff; (2) a causal
 6   connection between the injury and the defendant’s conduct; and (3) a likelihood that the
 7   injury will be ‘redressed by a favorable decision.’” Civil Rights Educ. and Enforcement
 8   Center v. Hospitality Properties Trust, 867 F.3d 1093, 1098 (9th Cir. 2017) (“CREEC”)
 9   (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)). “A plaintiff has
10   sustained an injury in fact only if she can establish ‘an invasion of a legally protected
11   interest which is (a) concrete and particularized; and (b) actual or imminent, not
12   conjectural or hypothetical.” Id. (citing Lujan, 504 U.S. at 560)).
13          Where the plaintiff seeks injunctive relief, “past exposure to illegal conduct does
14   not itself show a present case or controversy.” City of Los Angeles v. Lyons, 461 U.S.
15   95, 102 (1983). Rather, the plaintiff must allege “continuing, present adverse effects”
16   stemming from defendant’s actions. Id. Under the “deterrent effect doctrine”, an ADA
17   plaintiff satisfies this requirement if the “defendant’s failure to comply with the ADA
18   deters her from making use of the defendant’s facility.” CREEC, 867 F.3d at 1098
19   (citing Chapman, 631 F.3d at 953).
20
21   III.   DISCUSSION
22          A.    Standing
23          Because Defendant does not offer evidence in support of its motion, Defendant’s
24   challenge is a facial attack. Brooke v. H.P. Hospitality, LLC, 2017 WL 4586349, *2
25   (C.D.Cal. July 11, 2017). Thus, “the court is required to accept as true all factual
26   allegations set forth in the complaint, to the extent that all such allegations are not
27   contradicted by the documents incorporated by reference.” Id. (citing Warren v. Fox
28   Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003). Additionally, in
                                                    4
     Case 3:20-cv-00975-W-AHG Document 12 Filed 02/18/21 PageID.893 Page 5 of 9



 1   evaluating Defendant’s challenge, this court is mindful that “[c]ourts are to take a ‘broad
 2   view of constitutional standing in civil rights cases, especially where, as under the ADA,
 3   private enforcement suits are the primary method of obtaining compliance with the Act.’”
 4   Id. at *3 (citing Doran v. 7–Eleven, Inc., 524 F.3d 1034, 1039 (9th Cir. 2008) (internal
 5   quotation marks and citation omitted)).
 6          Defendant raises several arguments as to why Brooke lacks standing. First, it
 7   contends Brooke cannot show an injury in fact. (P&A [Doc. 9-1] 13:6–7.) In support of
 8   this argument, Defendant contends that Brooke “does not allege that she visited the
 9   Hotel, or that she actually encountered any actual barriers.” (Id. 14:16–17.) This
10   argument lacks merit.
11          Brooke explicitly alleges that during her trip to San Diego on approximately May
12   24, “she visited Defendant’s hotel and stopped at Defendant’s passenger loading zone
13   directly in front of the lobby.” (Amend. Compl. ¶ 9.) She further alleges she could not
14   access the “lobby because the passenger loading zone did not have an access aisle that
15   complies with Section 503 of the” 2010 Standards of Accessible Design. (Id.) Thus,
16   contrary to Defendant’s argument, Brooke clearly alleges she visited the Hotel and
17   encountered a barrier.
18          Defendant next contends that even if Brooke “plausibly allege barriers to
19   accessibility … the Amended Complaint still fails to allege how any of the purported
20   barriers relate to Plaintiff’s specific disability.” (P&A 14:24–27.) But Brooke alleges
21   that she is confined to a wheel chair; that when she was stopped at the hotel’s passenger
22   loading zone, there were vehicle and other persons stationed where the access aisle
23   should have been; and as a result, her “path to the lobby from the lobby loading zone”
24   was blocked. (Amend. Compl. ¶ 10.) From these allegations, it is reasonable to infer that
25   Brooke could not maneuver her wheelchair through the required access aisle because it
26   was blocked by the vehicles Defendant permitted to park in the area. Accordingly, the
27   Court finds Brooke has sufficient alleged an injury that is causally related to her
28   disability.
                                                   5
     Case 3:20-cv-00975-W-AHG Document 12 Filed 02/18/21 PageID.894 Page 6 of 9



 1
 2         Defendant next argues that Brooke lacks standing because she cannot show a threat
 3   of repeated injury. (P&A 16:7–22:27.) In support of this theory, Defendant urges the
 4   Court the evaluate the following four factors: (1) the proximity of Defendant’s hotel to
 5   Brooke’s residence; (2) her past patronage of Defendant’s hotel; (3) the definitiveness of
 6   her plans to return; and (4) her frequency of travel near Defendant’s travel. (Id. 17:2–7.)
 7   The Court is not persuaded by Defendant’s argument for two reasons.
 8         First, Defendant is necessarily asking the Court to reject Brooke’s allegation in her
 9   Verified Amended Complaint that she made a reservation to stay at the hotel in August
10   and thus there exists a threat of repeated injury. (Amend. Compl. ¶ 15.) On a facial
11   challenge, her allegation must be accepted as true unless contradicted by documents or
12   other allegations in her complaint. Because Defendant has not cited any allegation or
13   documents that contradicts her allegation, this Court must accept the fact as true.
14         Compounding the problem with Defendant’s attempt to dispute Brooke’s
15   allegation is that Defendant’s evaluation of the four factors is largely based on conjecture
16   and speculation. For example, Defendant offers no support for its assertion that Brooke
17   has not previously stayed at the hotel (P&A 17:18–18:17) and has not previously
18   travelled near the hotel (22:5–27). Under these circumstances, it would be improper to
19   ignore Brooke’s verified allegation because of Defendant’s conjecture. Indeed, the case
20   Defendant cites for the proposition that the Court may evaluate the four factors at this
21   stage of the litigation, Johnson v. Overlook At Blue Ravine, LLC, 2012 WL 2993890
22   (E.D.Cal. July 12, 2012), involved a summary-judgment motion and the court’s finding
23   regarding plaintiff’s past patronage of the public accommodation and plans to return were
24   based on evidence. Id. at *3–4.
25         Second, and perhaps more importantly, under CREEC, 867 F.3d 1093, Brooke has
26   clearly alleged an injury in fact. In CREEC, plaintiffs were physically disabled and used
27   wheelchairs for mobility. They called hotels that were owned by defendant and provided
28   free shuttle services to hotel guests. During the phone calls, the hotels informed plaintiffs
                                                  6
     Case 3:20-cv-00975-W-AHG Document 12 Filed 02/18/21 PageID.895 Page 7 of 9



 1   that the hotel “did not provide equivalent shuttle service for mobility-impaired people.”
 2   Id. at 1097.
 3         In the lawsuit that followed, plaintiffs alleged they would have stayed at each hotel
 4   called but for its failure to provide equivalent shuttle service, and plaintiffs also alleged
 5   they intended to stay at the hotel, but that each hotel’s failure to provide equivalent
 6   shuttle service deterred plaintiffs from doing so at the present. Defendant challenged
 7   plaintiffs’ standing, arguing they failed to satisfy the injury-in-fact requirement. Based
 8   on the allegations, the Ninth Circuit identified the “relevant question” was: “whether the
 9   Named Plaintiffs are presently deterred from visiting HPT-owned hotels.” Id. at 1099.
10   The Ninth Circuit answered the question in the affirmative:
11         The Named Plaintiffs have alleged … that they intend to visit the relevant
           hotels, but have been deterred from doing so by the hotels’ noncompliance
12
           with the ADA. They further allege that they will visit the hotels when the
13         non-compliance is cured. Thus, the ADA violations have prevented them
           from staying at the hotels. Without such averments, they would lack
14
           standing. However, “construing the factual allegations in the complaint in
15         favor of the plaintiffs, as we must at this preliminary stage, Mont. Shooting
           Sports Ass’n v. Holder, 727 F.3d 975, 979 (9th Cir. 2013), we conclude that
16
           the Named Plaintiffs have sufficiently alleged injury in fact. Chapman, 631
17         F.3d 953. Their harm is “concrete and particularized,” and their intent to
           visit the hotels once they provide equivalent shuttle service for the disabled
18
           renders their harm “actual or imminent, not conjectural or hypothetical.”
19         Lujan, 504 U.S. at 560, 112 S.Ct. 2130.
20
     Id. at 1099.
21
           The Ninth Circuit then addressed an argument similar to the one raised by
22
     Defendant in this case: that plaintiffs could not meet Article III’s injury-in-fact
23
     requirement when they “do not intend to [visit the hotel] unless and until the alleged
24
     ADA violations are remedied.” Id. at 1099. The court rejected the argument reasoning,
25
           plaintiff need not engage in a “futile gesture” to establish Title III standing if
26         she is on notice that the establishment “does not intend to comply” with the
           ADA. 42 U.S.C. § 12188(a)(1). As we held in Pickern, “under the ADA,
27
           once a plaintiff has actually become aware of discriminatory conditions
28         existing at a public accommodation, and is thereby deterred from visiting or
                                                    7
     Case 3:20-cv-00975-W-AHG Document 12 Filed 02/18/21 PageID.896 Page 8 of 9



 1          patronizing that accommodation, the plaintiff has suffered an injury.” 293
            F.3d at 1136–37. The injury continues so longs as equivalent access is
 2
            denied. Thus, [defendant’s] contention fails.
 3
     Id. at 1101.
 4
            Brooke’s allegations relating to standing are arguably stronger than those the Ninth
 5
     Circuit found sufficient in CREEC. Unlike the CREEC plaintiffs who only telephoned
 6
     defendant’s hotels, Brooke alleges she visited the hotel and personally observed the ADA
 7
     violation. Additionally, while plaintiffs in CREEC alleged they would stay at
 8
     defendant’s hotels if the violations were remediated, Brooke alleges she made a
 9
     reservation for August. And Brooke, like the CREEC plaintiffs, alleged she is presently
10
     deterred from staying at the hotel. Based on these allegations, the Court finds Brooke has
11
     sufficiently alleged she is deterred from returning to Defendant’s hotel and has alleged an
12
     injury in fact.
13
14
15          B.      Supplemental Jurisdiction

16          Defendant argues the Court should decline to exercise supplemental jurisdiction

17   over Brooke’s state-law cause of action for violation of the Unruh Act. Under 28 U.S.C.

18   § 1367(c), a federal court may decline to exercise supplemental jurisdiction under any of

19   the following circumstances: (1) the state law claim involves a novel or complex issue of

20   state law; (2) the state law claim substantially predominates over the federal claim; (3)

21   the federal claim has been dismissed; and (4) exceptional circumstances. 28 U.S.C. §

22   1367(c).

23          Here, Defendant argues the Court should decline supplemental jurisdiction because

24   (1) the state-law claim predominates over the ADA claim because damages are only

25   available under the Unruh Act and (2) interests of comity and discouraging forum

26   shopping constitute exceptional circumstances. (P&A 28:4–31:6.) The Court finds

27   neither argument persuasive and agrees with the district court’s rejection of the same

28   arguments in Kohler v. Rednap, Inc., 794 F.Supp.2d 1091, 1095–1097 (C.D. Cal. 2011)

                                                  8
     Case 3:20-cv-00975-W-AHG Document 12 Filed 02/18/21 PageID.897 Page 9 of 9



 1   and Schoors v. Seaport Village Operating Company, LLC, 2017 WL 1807954, *4–5
 2   (S.D.Cal. May 5, 2017).
 3
 4   IV.   CONCLUSION AND ORDER
 5         For the foregoing reasons, the Court DENIES Defendants’ motion to dismiss
 6   [Doc. 9].
 7         IT IS SO ORDERED.
 8   Dated: February 18, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              9
